Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“internal structures configured to adjust a second dimension of the adjustable frame” in claim 3, lines 2-3, interpreted as the removable spaces taught in ¶ 43 of the disclosure as filed and equivalents thereof,


 “complimentary engageable structures configured to engage the one or more engageable structures” in col. 7, lines 2, interpreted as “snaps, clips, [or] pins” as taught in ¶ 42 and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to because in the flow chart of fig. 5, block 502 is not connected to any other block of the flowchart.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “engageable .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The disclosure only discusses these “engageable elements” in ¶ 42, but in this passage only recites them to be “one or more engageable structures of the movable portion” with which the “complementary engageable structures” engage to “hold the movable portion… at a selectable position”.  As discussed above, this limitation has been interpreted under 35 U.S.C. 112(f), but the disclosure recites only the purpose of the claimed element rather than any physical structures thereof.  For this reason, claims 6 and 7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement with regard to the claimed element of the “engageable elements”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



As discussed above with regard to 35 U.S.C. 112(a), the “engageable structures” of claims 6 and 7 have been interpreted under 35 U.S.C. 112(f) but the specification as filed does not teach or identify the structure required for the “engageable structures”.  ¶ 42 mentions these structures but recites only that the “complementary engageable structure” which engage with them may be “snaps, clips, [or] pins” thus rendering the “engageable structure” any structure which could conceivably be contacted by a snap, clip, pin or equivalent device.  For this reason, the structure required by this limitation cannot be positively ascertained and claim 6 and 7 are thus rejected under 35 U.S.C. 112(b) as being indefinite.
Further, claim 7 depends upon claim 1 but recites “the one or more engageable structures of the movable portion”.  This teaching lacks antecedent basis as neither claim 1 nor the preceding recitations of claim 7 recites this “one or more engageable structure of the movable portion”.  For this reason, even if the limitation were given proper disclosure in the specification to support its interpretation under 35 U.S.C. 112(f), the scopes of the limitation could not be positively ascertained within claim 7 and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 9, 10-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,823,926 to Bracich.


    PNG
    media_image1.png
    582
    523
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    225
    369
    media_image2.png
    Greyscale

Bracich teaches limitations from claim 1 in figs. 6 and 1, shown above, a device (humidifier apparatus 10) configured to add moisture to an air stream of a heating, ventilation and air conditioning (HVAC) system, the device comprising: 
a housing (16) that defines at least part of an air path (as shown in fig. 1), wherein the air path is configured to carry the moisture to the air stream of the HVAC system (as taught in col. 2, lines 32-37), comprising: 
a water distributor support (bracket 35) configured to: 
position a water distributor (nozzle 34) above a humidifier pad (“gas-liquid contactor or filter pad 24”, col. 3, lines 10-14, and fig. 6), wherein the air path flows through the humidifier pad (24) into the air stream (col. 2, lines 38-41); 
a backplane (frame 17, disposed at the rear of the housing as shown in figs. 1 and 6) comprising: 
an adjustable frame (the portion of the frame 17 to which the “gas-liquid contactor or filter pad 24” is mounted) comprising a fixed portion (the peripheral recess 25) and a movable portion (springs 32) that define a port (air opening 20) through which the air path carries the moisture to the air stream (as shown in figs. 1 and 2); 

wherein the backplane (17) is configured to mount to an air duct of the HVAC system (14), wherein the air duct is configured to contain and direct the air stream (as taught in col. 2, lines 20-28.) 

    PNG
    media_image3.png
    572
    332
    media_image3.png
    Greyscale

Bracich teaches limitations from claim 2 in fig. 6, shown above, the device of claim 1, wherein the first dimension of the adjustable frame (particularly at the retaining springs 

Bracich teaches limitations from claim 4 in fig. 4, shown above, the device of claim 1, wherein the housing further comprises a humidifier pad retainer (the retaining springs 32 along with the edge of the trough 30) configured to secure the humidifier pad (24) in the housing (as taught in col. 2, line 60-col. 3, line 9.) 

    PNG
    media_image4.png
    586
    673
    media_image4.png
    Greyscale

Bracich teaches limitations from claim 6 in fig. 5, shown above, the device of claim 1, wherein the movable portion (the springs 32) of the adjustable frame comprises one or more engageable structures (the holes into which the screws shown in fig. 5) configured 

Bracich teaches limitations from claim 7 in fig. 5, shown above, the device of claim 1, wherein the housing further comprises one or more complementary engageable structures (the holes in the periphery of the recess 25 receiving the screws of fig. 5) configured to engage with the one or more engageable structures (the screw holes of the spring 32) of the movable portion to hold the movable portion of the adjustable frame at a selectable position relative to the fixed portion. 

Bracich teaches limitations from claim 9 in fig. 1, the device of claim 1, further comprising an outlet port (41) configured to direct air in the air path to a second air duct (13) of the HVAC system.  (It is noted that although Bracich teaches in col. 3, lines 39-50 that the opening 41 is an inlet, the directionality of flow through the system of his invention is not critical and either end may function as an inlet or outlet as both provide contact for an airstream to the pad 24 and no structure enforces any directionality to this flow.) 

Bracich teaches limitations from claim 10 in figs. 1 and 6, shown above, the device of claim 1, further comprising an inlet port (20) configured to direct air in the air path to the humidifier pad (24). 

Bracich teaches limitations from claim 11, the device of claim 1, wherein the first dimension of the adjustable frame is configured to adjust an amount of moisture carried 

Bracich teaches limitations from claim 12 in fig. 1, shown above, the device of claim 1, wherein the backplane (17) is mounted to a supply air duct (14) of the HVAC system. 

Regarding the limitations of claim 13, refer to the above rejection of claim 1. 

    PNG
    media_image5.png
    432
    520
    media_image5.png
    Greyscale



Bracich teaches limitations from claim 15 in fig. 1, shown above, the system of claim 13, wherein the air duct is a first air duct (14), the system further comprising: a second air duct (13), wherein the air path carries air from the second air duct to the first air duct (as taught in col. 3, lines 39-50.) 

Bracich teaches limitations from claim 18 in figs. 1, 4, and 6, shown above, a method for adding moisture to an air stream of a heating, ventilation, and air conditioning (HVAC) system, the method comprising: 
mounting a backplane (frame 17) of a housing (16) for a humidifier (10) to an air duct (14)of the HVAC system, wherein the housing defines at least part of an air path (as shown in fig. 1), and wherein the backplane (17) comprises an adjustable frame (the portion of the frame 17 to which the “gas-liquid contactor or filter pad 24” is mounted) comprising a fixed portion (the peripheral recess 25) and a movable portion (retaining 
moving the movable portion (springs 32) in a first direction (upward) to cause a first dimension of the adjustable frame to increase (increasing the space below the springs 32 as taught in col. 3, lines 2-9); 
inserting a humidifier pad (“a gas-liquid contactor or filter pad 24”) into the adjustable frame, wherein the air path flows through the humidifier pad into the air stream (col. 2, lines 38-59); 
moving the movable portion (springs 32) in a second direction (downward, into the trough 29 of the pad 24) to cause the first dimension of the adjustable frame to decrease (into the position shown in fig. 4 rather than one in which the springs are deflected upward, col. 3, lines 2-9); 
positioning a water distributor (nozzle 34) above a humidifier pad (24, as shown in figs. 4 and 6, and taught in col. 3, lines 10-14); 
moistening the humidifier pad (24) with water distributed by the water distributer (34, as taught in col. 3, lines 19-21); 
flowing the air through the moistened humidifier pad (24, col. 2, lines 38-59); 
evaporating the water in the humidifier pad (24) into the air path (col. 2, lines 38-59), 
directing the air path with the evaporated water to the air stream of the HVAC system (as taught in col. 2, lines 32-37). 

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bracich as applied to claims 1, 2 and 18 above, and further in view of US Publication No. 2021/0140652 to D’Souza et al.

    PNG
    media_image6.png
    293
    602
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    267
    611
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    287
    616
    media_image8.png
    Greyscale

Regarding claim 3, Bracich teaches an HVAC humidifier system in which flexible restraining springs deform and return to their original shape to allow the insertion of a filter or evaporative pad into an air stream.  Bracich does not teach the humidifier further including internal structures which may be adjusted to vary a second dimension of the frame which mounts the pad, this second dimension being perpendicular to the vertical dimension in which the springs flex.  D’Souza teaches in figs. 9, 11 and 13, shown above, a mounting bracket arrangement for a filter in an HVAC system, the arrangement including a pair of mounting brackets (120) which may be affixed in a plurality of orientations (as shown in figs. 9, 11, and 13) to accept filters (104) with different thickness dimensions (140), this thickness being perpendicular to the vertical height of the filter (¶ 

Regarding the limitations of claim 20, refer to the above rejection of claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bracich as applied to claim 1 above, and further in view of US Publication No. 2010/0300541 to Carlay, II et al.

Regarding claim 5, Bracich teaches an HVAC humidifier system in which flexible restraining springs deform and return to their original shape to allow the insertion of a filter or evaporative pad into an air stream.  Bracich does not teach the backplane of his invention forming an air tight connection to the air duct to which it is attached.  Carlay teaches in ¶ 51 that it is important for connections in an HVAC system to be air tight.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Bracich with the air tight seals of Carlay “so that there is no leakage [between elements] that could compromise the efficiency of the HVAC system” as taught by Carlay in ¶ 51.

s 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bracich as applied to claims 1, 13 and 15 above, and further in view of US Publication No. 2018/0274804 A1 to Kelly et al.

Regarding claim 8, Bracich teaches an HVAC humidifier system in which flexible restraining springs deform and return to their original shape to allow the insertion of a filter or evaporative pad into an air stream.  Bracich does not teach the humidifier system including a humidifier fan to force air through the humidifier pad.  Kelly teaches in ¶ 65, an air humidifier including fan controlled based on feedback from, for example, a humidity sensor.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the system of Bracich with the control arrangement of Kelly in order to allow the air flow through the humidifier and the humidity control supplied to be made responsive to instant operating parameters of the system including sensed humidity and pollution levels as taught in ¶ 65 of Kelly, thus better tailoring the operation of the system to instant conditions to improve performance and user comfort.

Regarding claims 16 and 17, Bracich teaches an HVAC humidifier system in which flexible restraining springs deform and return to their original shape to allow the insertion of a filter or evaporative pad into an air stream.  Bracich does not teach the humidifier system including a humidifier fan to force air through the humidifier pad as taught in claim 16, or a controller controlling the operation of the fan as taught in claim 17.  Kelly teaches in ¶ 65, an air humidifier including fan as taught in claim 16, the fan being controlled based on feedback from, for example, a humidity sensor by a controller as taught in claim 17.  It 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        19 September 2021
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763